William B. Brown, J.,
dissenting. I would deny the writ, thus allowing the citizens of Brook Park to decide who their law director should be rather than permitting this court to make that decision for them.
In compelling the board of elections to strike the name of Arthur P. Lam-bros from the ballot, the majority has failed to set forth fully the statutorily created test for determining voter residency, has ignored critical evidence in the record supporting the board’s conclusion, and has disregarded established case law which limits this court’s review of a board’s decision.
The majority states that “[u]nder the terms of R.C. 3503.02(D), Lam-bros’ residence must be considered as being in the city of Fairview Park where his .family resides.” However, subsection (A) of R.C. 3503.02 also sets forth a rule for determining voter residency and provides as follows:
“That place shall be considered the residence of a person in which his habitation is fixed and to which, whenever he is absent, he has the intention of returning.” (Emphasis added.)
In the case at.bar, no evidence was presented to refute Lambros’ assertion that he intended to make Brook Park his permanent residence. Furthermore, I disagree with the majority’s assessment that all the evidence supports the conclusion that Lambros is a resident of the city of Fairview Park. Specifically, the record contains evidence that Lambros and his wife maintain separate residences due to the demands of their respective occupations and the requirements of their children’s schooling.3
In reviewing a determination of a board of elections, this court may not overturn a board’s decision simply because it would have found differently. Rather, it is well-established that this court will only overturn a board’s decision if that decision is “* * * tainted with fraud or corruption or resulted from an abuse of discretion or a clear disregard of the applicable law.” State, *23ex rel. Morrison, v. Bd. of Elections (1980), 63 Ohio St. 2d 336, 339 [17 O.O.3d 420], Based on this record, I cannot find that respondent abused its discretion or acted in clear disregard of applicable law so as to justify the issuance of the extraordinary relief sought herein.
In granting this writ today, this court has failed to remain mindful'of the limitations on its power to intervene in the election of public officials. The right to vote has its source in and is guaranteed by the Constitutions of Ohio and of the United States. The survival of our system of government requires that proper respect be given to the will of the people as expressed at the ballot box.

 Lambros’ minor children attend school in the city of Rocky River which is adjacent to Fair-view Park and his wife conducts an exercise business in the city of Fairview Park. Lambros’ law offices are located in Brook Park.